UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1321



DANIEL JOHNSON WILLIS,

                Plaintiff - Appellant,

          v.


NORTH   CAROLINA    CLEAN    WATER   MANAGEMENT   TRUST   FUND,
INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:07-mc-00010)


Submitted:   July 22, 2008                  Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel   Johnson    Willis     seeks   to   appeal   the   district

court’s order denying him leave to file a new pleading and denying

all outstanding motions.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).             This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

December 18, 2007.      The notice of appeal was filed on February 19,

2008.   Because Willis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented      in   the

materials     before    the    court   and     argument   would    not    aid   the

decisional process.

                                                                         DISMISSED




                                       - 2 -